I respectfully dissent from the decision in this case.  It is my view that sec. 102.11
(1) (a), Stats., should be construed as it was construed by the commission and for the reasons stated in the opinion and decision of the commission.  So construed, compensation should be awarded on the basis of full-time earnings even though the claimant has been employed on a part-time basis. Claimant should be compensated for loss of earning capacity and not for wage loss based on part-time employment.
Mr. Justice WICKHEM concurs in this dissent. *Page 483